Citation Nr: 0725430	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-28 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the "Tiger Team" at the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The New York, New York, RO has jurisdiction over the 
veteran's claim.  

In July 2007, the Board granted a motion to advance this case 
on its docket.  

The issue of service connection for a back disorder is 
REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 


REMAND

At the outset, the Board notes that the veteran's 
representative has argued for a remand of this claim so that 
the veteran could be afforded a VA examination and for 
issuance of a supplemental statement of the case (SSOC).  

A portion of the veteran's service medical records are 
missing.  Destruction of service medical records creates a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

The veteran served during World War II and that his specialty 
for 18 months was that of a heavy mortar gunner.  He has 
reported that he was involved in the Battle of the Bulge and 
that during this battle he was carrying a mortar up a hill 
when the mortar slipped, fell and rolled over him causing a 
back injury.  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof for purposes of service connection for any 
disease or injury alleged to have been incurred in or 
aggravated by said service, such satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has reported that he had a back disability at the 
time of his separation from service and has also reported 
wearing a corset after the back injury.  These statements 
could be construed as reporting a continuity of 
symptomatology.  See Palczewski v. Nicholson, 21 Vet. App. 
174, (2007) (holding that a veteran's report of tinnitus in 
service and evidence of current tinnitus satisfied the 
requirements for VA to obtain an examination).

An examination is needed in order to obtain an informed 
opinion as to the relationship between a current back 
disability and service.  

The veteran's representative has pointed out that evidence 
was received at the RO before the case was certified to the 
Board and that a supplemental statement of the case (SSOC) 
was not issued in response to the evidence.  Such a SSOC is 
required.  38 C.F.R. § 19.37(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current back disorder.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is advised that that an injury incurred 
in combat during service is legally 
presumed to have occurred.  

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current back disorder is related 
to the veteran's period of service, to 
include as a result of any injury 
sustained in service?  The examiner 
should provide a rationale for this 
opinion.

2.  After completion of the above, if the 
claim is not fully granted, issue a SSOC, 
before returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


